 DECISIONS OF NATIONALJames F. Cotter, Proprietor, d/b/a Petaluma Conva-lescent Hospital and Hospital and InstitutionalWorkers Union, Local 250, Service EmployeesInternational Union, AFL-CIO, Petitioner.Case 20-RC-1548526 July 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted by the Regional Director for Region 20of the National Labor Relations Board 13 May1982 among employees in the stipulated unit. Atthe conclusion of the election, the parties were fur-nished a tally of ballots which showed that of ap-proximately 64 eligible voters, 16 cast ballots forand 37 cast ballots against the Petitioner. Therewere no challenged ballots. Thereafter, the Peti-tioner filed timely objections to conduct affectingthe results of the election.After an investigation, the Regional Directorissued his Report on Objections and notice of hear-ing. In his report, the Regional Director found thatthe Petitioner's objections disclosed substantial andmaterial issues of fact which could best be resolvedby a hearing.Pursuant to the notice, a hearing was held 15July 1982 before Hearing Officer Alina M. Lopez-Martin, in which the Employer and the Union par-ticipated. The parties were afforded full opportuni-ty to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on theissues herein. Thereafter, the Employer filed timelyexceptions and a supporting brief, and the Unionfiled exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.The Board has reviewed the record in light ofthe exceptions and briefs and hereby adopts thehearing officer's findings and recommendations.'1 We have considered our colleague's dissenting opinion but are in fullagreement with the hearing officer's findings and recommendationswhich accord with pertinent Board precedent. Our dissenting colleague'sconcerns have been considered, and rejected, in various of the decisionscited by the hearing officer in her report. The hearing officer found thealleged interrogation nonthreatening and not creative of an atmospherethat rendered a free choice improbable. However, she recommended anew election based on the threat to close the facility. The pertinent por-iion of the report has been attached to this decision as an appendix. We271 NLRB No. 65ORDERIt is hereby ordered that the election conductedherein on 13 May 1982 among the employees ofJames F. Cotter, Proprietor, d/b/a Petaluma Con-valescent Hospital, located at Petaluma, California,is set aside.[Direction of Second Election omitted from pub-lication.]CHAIRMAN DOTSON, dissenting.Contrary to my colleagues and the hearing offi-cer, I would find that the statement by Mary Fumi-galli, director of staff development, to several em-ployees in the employees' or nurses' lounge con-cerning her feeling that Cotter, the Employer'sproprietor, would close the facility and go bank-rupt before he would allow the Union to come in,did not constitute a threat which inhibited the em-ployees in casting their ballots in the election.The record shows that the employees' loungewas used as a "break" area by both employees andsupervisors; that Fumigalli is a minor supervisorwhose main function is the 2- or 3-day orientationof new nurses aides and the establishment of an in-service training program for nurses; and that Fumi-galli's supervisory authority is limited to recom-mending to the director of nursing that an employ-ee is not doing a satisfactory job and should be rep-rimanded. Nurse assistant Sharon Ragland, a unionorganizer, testified that only three or four otheremployees in addition to herself were present inthe nurses' lounge when Fumigalli made her state-ment.Moreover, the record also shows that the em-ployees who heard Fumigalli's statement did notbelieve that the Employer would close the facilityand were aware that such conduct would be un-lawful. Employee Ragland testified, "I didn't be-lieve it," when asked at the hearing about her re-agree that the election should be set aside and that a new election shouldbe directed.In light of the decision to set aside the election, Member Zimmermanfinds it unnecessary to pass on the hearing officer's finding with regard tothe alleged interrogation of employees.We find, contrary to our dissenting colleague, that the record does notsupport a finding that the statement by Mary Fumigalli, director of staffdevelopment, that the Employer would close the facility and go bankruptbefore he would allow the Union to come in, 2 days before the electionin the employees' lounge, was not widely disseminated because no morethan 3 or 4 of the 64 eligible voters heard the statement. AlthoughSharon Ragland, a union organizer, testified that only three or four otheremployees in addition to herself were present in the lounge when Fumi-galli made her statement, such testimony does not constitute evidencethat the statement was not disseminated to other employees. The employ-ees who heard Fumigalli's statement did not testify, and Ragland did nottestify that she did not speak to other employees concerning Fumigalli'sstatement. No conclusion may be drawn from this record that the impactof Fumigalli's statement was limited to the three or four employees in herpresence when she made the threat. See Standard Knitting Mills, 172NLRB 1122 (1968).412 PETALUMA HOSPITALsponse to Fumigalli's comment that Cotter wouldshut down and go bankrupt if the Union came in.Ragland testified further that at the time Fumigallimade the comment in issue she stated that Cotterwould not give up a $76,000 income for one union.Ragland also made the statement to Fumigalli that,"He [Cotter] cannot do that, and I am not stupidenough to believe that he would." In response to aquestion by counsel for the Union as to whether ornot the other employees who were in the loungewith Ragland knew whether or not Fumigalli'scomment was against the law, Ragland testified:"Most of them were aware of that, yes." Whencounsel asked Ragland how she knew that, Rag-land testified: "Because of my helping organize theunion; I was reassuring them they couldn't dothat."I find that, as the record shows, Fumigalli, aminor supervisor, was merely expressing her per-sonal feelings concerning the Employer's responseto the Union; that the comment was made in abreak area regularly used by both employees andsupervisors where myriad topics were discussed;that no more than 3 or 4 of the 64 eligible votersheard the comment; and that the employees wereaware of the law and that none felt threatened.In conclusion, I would find that Fumigalli's com-ment was not clearly coercive and that it did nothave a tendency to restrain the exercise of freechoice in the election. Accordingly, I would notset aside the election.APPENDIXSharon Ragland testified that on May 11, two daysbefore the election, Director of Staffing Mary Fumigallispoke with a group of employees in the nurses lounge.Fumigalli stated that she felt that Cotter would "closethe facility down before he would allow a union to comein." "He would close it down and go bankrupt before hewould allow a union to be. .." These statements tookplace after a meeting held by James Cotter, two daysbefore the election. The Employer did not provide anyrebuttal testimony.Eric Mawson, who was the administrator of the facili-ty from March 16 to May 13, testified that Mary Fumi-galli was excluded from the Excelsior list because she isconsidered a supervisor and part of management. Fumi-galli is a registered nurse who has on occasion acted as acharge nurse and who during the critical period actedprimarily as the Director of Staff Development.As Director of Staff Development, Fumigalli can rec-ommend against certifying new employee trainees andher recommendations are acted upon. She is in charge oforienting new personnel to the facility. She also providesin-service training to the nursing staff and answers di-rectly to the Director of Nursing, Dorothy Beck.According to Mawson, all directions given by Fumi-galli, or any other registered nurses, are to be followedby the nursing staff. Mawson explained that the Directorof Nursing can direct Fumigalli to give in-service train-ing if she believes that nursing care warrants it. Fumi-galli sets up the training program and then implements it.Fumigalli then reports the progress of the nurses to theDirector of Nursing. Although Fumigalli does not havethe authority to reprimand employees, she can effective-ly recommend that an employee be reprimanded for notperforming his or her job, at which time the Director ofNursing counsels the employee.Mawson testified further that Fumigalli regularly at-tends management meetings and was instructed as to thedo's and don'ts of management during the Union orga-nizing campaign.The Employer in its brief argues that Fumigalli, a su-pervisor within the meaning of the Act, was not in a po-sition to know the management position, but was merelyspeculating without actual knowledge. Furthermore,even if two or three other employees who were presentduring the exchange were coerced, there is no evidencethat they communicated the exchange to other employ-ees, and therefore, the number of employees who mighthave been influenced could not have been sufficient toaffect the outcome of the election.In determining whether any person is acting as anagent of the Employer, the questions of whether the spe-cific acts performed were actually authorized or subse-quently ratified shall not be controlling. In determiningwhether an Employer's statement to employees is per-missible, the major issue is whether the employees couldfind any hidden threat or promise in what was said.' Fu-migalli's prediction that the facility might close, washeard by Sharon Ragland, Sharon Shaw, Farideh Day-lamy, Gina Fumigalli, and Patty Vivian. Furthermore,the Board has held that statements during election cam-paigns are expected to be disseminated and discussedamong employees.2Accordingly, I recommend that the election held May13, should be set aside and that a new election should beheld.Caron International, 246 NLRB 1120.2 Standard Knitting Mills Inc., 172 NLRB 1122 (1968).1 disagree withthe Employer's argument and conclude that Fumigalli's prediction of theclosure of the facility made close to the election date,? was sufficientlythreatening to inhibit the free choice of the employees in casting theirballot for or against Petitioner.' Dresser Industries, 231 NLRB 501, and Strouffer Restaurant and Inn Cor-poration, 213 NLRB 799, 800.413